Title: To John Adams from Joseph Ward, 4 July 1777
From: Ward, Joseph
To: Adams, John


     
      Dear Sir
      Camp at Morristown July, 4th, 1777
     
     The Army marched from Middle Brook yesterday and arrived here last Evening and encamped. I presume we shall not remain in this place long. If Howe moves up the North River, or towards New England, I suppose we shall immediately push after him; but at present I apprehend the designs of the Enemy are not known, and therefore we must remain some time longer in a suspense.
     The unsettled state of the Army is very unfavourable to my Department. Since the 14th June when the Enemy advanced to Somerset, our Army has been constantly in such a moving posture that the Muster Masters have not been able to muster one Regiment. Prior to which they had mustered all but three. All other duty the Regiments must first perform, because the immediate safety of the Army and the Country is depending; this causes unavoidable delays, and when a leisure day happens and the Regiment is turned out to be mustered before it can be com­pleted an alarm or some other pressing call takes place. Another day is appointed, and that often shares the same fate, and after the men are mustered, much is to be done to correct the Rolls—find a General Officer at leisure to take the Depositions and certify the same on all the Rolls. In short, while the Army continues in such an unsettled moving state it will be impossible to have it regularly mustered. It might have been all mustered before this time had their been a Deputy Muster Master appointed in each Grand Division, (agreeable to the Order of Congress) but a sufficient number could not be obtained, for men whose abilities are equal to the duties of the Office, can generally get better employ. There has been but half the number appointed that are necessary, and one of them hath resigned for a better employment. I expect others will do likewise, as there are many vacant Offices that are better.
     I wish that Congress would allow each Deputy Muster Master an Horse, as the detached state of the Division often makes it absolutely necessary that he should have one, and his pay will not afford it. Such an allowance would be an inducement to qualified persons to engage in the service, and enable them to perform the duties of it.
     As it is difficult to get Deputy Muster Masters, and as the Troops are often so much detached and scattered as to render it impracticable for them to muster their respective Divisions in proper time, why might not the business be more regularly done by the Paymaster of each Regiment? I have thought much upon this matter, and humbly conceive it to be the best, for as the Paymaster resides with his Regiment he might even in a moving state of the Army find opportunity to get the muster Rolls of one Regiment completed regularly every month, when it would be utterly impossible for a Deputy Muster Master, on the present establishment, to complete all the Muster Rolls of ten or twelve Regiments. I conceive the Paymaster has not so much other business in his office, but that he might well perform this also; and I suppose a Paymaster to be as uncorruptible as a Deputy Muster Master, therefore the public interest would be in no more danger in the hands of the one than the other. These thoughts are humbly submitted to your consideration. I would not have troubled you with any thing on this subject, had I not found by experience, (what I at first apprehended) that the moving state of the Army would render it impracticable to carry the intentions of Congress fully into execution, in the present mode.
     
     If any alterations take place with respect to mustering the Army, I hope the Congress will lessen the number of Rolls, which are now required, as I conceive that two would answer as well as five; one to be affixed to the Pay Roll, and one to be transmitted to the Deputy Muster Master General, by which he may make out his Regimental Abstract, and then he may transmit the same Roll to the Board of Treasury. These two would answer every purpose that is now answered by the five; for the Roll that is sent to the Paymaster General of the Department, answers no purpose, as he sees the Roll which accompanies the pay Roll; and the Captain may take a copy of his Muster Roll, which will answer for him as well as one authenticated in the present form. Reducing the five Rolls to two, would not only save a vast deal of useless labour, but would save great expence in paper, which in the course of a year will be great, and this would reduce it more than half. This alteration becomes more absolutely necessary, as upon a late application by a Deputy Muster Master to the Quarter Master General’s Office for paper he was refused. I then applied to General Mifflin, he said he would supply paper as long as he could get it, but he would not engage to furnish all that might be wanted, as he did not think it would be in his power.
     It requires more paper than at first tho’t one is apt to imagine. Suppose there are 100 Regiments, each Regiment has 8 Companies and each Company makes 60 Rolls in a year, (which are now required). The quantity for one year will be 48000 Sheets; beside what the Muster Masters require for making their Returns. This, in addition to the present consumption of paper in the various Offices, will be so great that I am apprehensive it cannot be supplied at all times. I think it my duty to mention these things in time, and if they deserve attention, you will properly notice them. In the mean time nothing in my power shall be wanting to answer your just expectations.
     If the Paymasters were to muster their respective Regiments, no Deputy Muster Masters would be necessary; as they might make returns to the Deputy Muster Master General in each Department. I am Sir Your most Obedient Humble Servant
     
      Joseph Ward
     
     
      I congratulate You Sir, on the birth day of the united states. May you live to see an hundred of them.
     
    